           Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                      Case No.:
KHALILAH SULUKI,
                       Plaintiff,                     COMPLAINT AND DEMAND FOR
                                                      JURY TRIAL
                 v.
                                                         1. FCRA, 15 U.S.C. §§ 1681 et seq.
CREDIT ONE BANK NA, CAPITAL ONE
BANK NA, and COMENITY CAPITAL
BANK,
                       Defendants.




       Plaintiff Khalilah Suluki (“Plaintiff”), by and through her undersigned attorneys, alleges

the following against the Defendants CREDIT ONE BANK NA (“Credit One”), CAPITAL ONE

BANK NA (“Capital One”) and COMENITY CAPITAL BANK (“Comenity”) alleges as

follows:

                                    PRELIMINARY STATEMENT

       1. This is an action for actual, statutory and punitive damages, costs and attorneys’ fees

            brought pursuant to the Federal Fair Credit Reporting Act (FCRA) 15 U.S.C. §§

            1681a–x and for the common-law tort of defamation.

       2. The FCRA exists to protect consumers’ privacy and to impose upon those who trade

            in consumers’ private information strict requirements to ensure that the information

            they report is as accurate as possible.

       3. The Act likewise demands that consumers’ disputes of inaccurate information be

            taken seriously by industry players, requiring that they do much more than simply

            pass information between themselves electronically without actually investigating the
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 2 of 17




   substance of a consumer’s dispute and consider all information available in

   conducting such investigations.

                                JURISDICTION
4. The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C. §

   1367.

5. The Plaintiff is a natural person and resident of the State of New York. She is a

   “consumer” as defined by 15 U.S.C. § 1681 a(c).

6. Defendants transact business in the State of New York. Defendants are registered to

   conduct business and have appointed registered agents in the State of New York.

   Therefore, personal jurisdiction is established.

                                          PARTIES

7. Plaintiff is a natural person residing in Kings County, New York.

8. Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §1681a(c).

9. Defendant Credit One Bank, NA is a “person,” as defined under 15 U.S.C §

   1681a(b) and can be served at its principal executive office: 6801 S. Cimarron

   Road, Las Vegas, Nevada 89113.

10. Defendant Capital One Bank, NA is a “person,” as defined under 15 U.S.C §

   1681a(b) and can be served at its registered agent: CORPORATION SERVICE

   COMPANY, 80 State Street, Albany, New York 12207.

11. Defendant Comenity Capital Bank is a “person,” as defined under 15 U.S.C §

   1681a(b) and can be served at its registered agent: CT CORPORATION SYSTEM,

   INC., 28 Liberty Street, New York, New York 10005.

12. Defendants acted through their agents, employees, officers, members, directors,

   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,



                                         2
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 3 of 17




   and insurers.

                         GENERAL FACTUAL ALLEGATIONS

13. Sometime in or around summer of 2019, Plaintiff began her search for an apartment

   after graduating college.

14. Plaintiff was denied the use and occupancy of an apartment. After the apartment

   denial, Plaintiff pulled her Experian, Equifax and Trans Union consumer reports.

15. Plaintiff was further dismayed to discover that while she was attending college, she

   was the victim of identity theft, as Plaintiff’s own mother opened various accounts in

   Plaintiff’s name and maxed out some of Plaintiff’s pre-existing accounts.

16. These accounts belonged to Credit One Bank, Capital One Bank and Comenity Bank.

   (“Accounts”).

17. Upon discovering the fraudulent debts, Plaintiff immediately disputed the debts with

   either the actual account holders or the credit reporting bureaus.

18. Upon information and belief, while Plaintiff attended college, her mother would seize

   the mail containing the Accounts’ billing statements and make a few payments to

   maintain the appearance that the Accounts were valid when in actuality they were not.

               FACTUAL ALLEGATIONS (CREDIT ONE BANK)

19. A check of her consumer files maintained by Trans Union, Experian and Equifax also

   revealed that Credit One Bank was furnishing information about an account to

   Experian, Trans Union and Equifax as belonging to the Plaintiff

20. The information furnished by Credit One Bank to Experian, Transunion and Equifax

   was at all times inaccurate. Plaintiff’s identity was stolen to open this account.




                                         3
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 4 of 17




21. On or about November 10, 2019, Plaintiff sent correspondence to Experian,

   requesting that Experian verify and correct the inaccurate, erroneous and unverified

   representations made by Credit One Bank on her credit file.

22. On or about a date better known to Experian and Credit One Bank, Experian

   furnished Plaintiff’s disputes to Credit One Bank.

23. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Experian in violation of the FCRA.

24. On or about November 10, 2019, Plaintiff sent correspondence to Trans Union,

   requesting that Trans Union verify and correct the inaccurate, erroneous and

   unverified representations made by Credit One Bank on her credit file.

25. On or about a date better known to Trans Union and Credit One Bank, Trans Union

   furnished Plaintiff’s disputes to Credit One Bank.

26. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Trans Union in violation of the FCRA.

27. On or about November 10, 2019, Plaintiff sent correspondence to Equifax, requesting

   that Equifax verify and correct the inaccurate, erroneous and unverified

   representations made by Credit One Bank on her credit file.

28. On or about a date better known to Equifax and Credit One Bank, Equifax furnished

   Plaintiff’s disputes to Credit One Bank.

29. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Equifax in violation of the FCRA.




                                         4
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 5 of 17




30. On or about April 28, 2020, Plaintiff sent correspondence to Experian, requesting that

   Experian verify and correct the inaccurate, erroneous and unverified representations

   made by Credit One Bank on her credit file.

31. On or about a date better known to Experian and Credit One Bank, Experian

   furnished Plaintiff’s disputes to Credit One Bank.

32. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Experian in violation of the FCRA.

33. On or about April 28, 2020, Plaintiff sent correspondence to Trans Union, requesting

   that Trans Union verify and correct the inaccurate, erroneous and unverified

   representations made by Credit One Bank on her credit file.

34. On or about a date better known to Trans Union and Credit One Bank, Trans Union

   furnished Plaintiff’s disputes to Credit One Bank.

35. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Trans Union in violation of the FCRA.

36. On or about April 28, 2020, Plaintiff sent correspondence to Equifax, requesting that

   Equifax verify and correct the inaccurate, erroneous and unverified representations

   made by Credit One Bank on her credit file.

37. On or about a date better known to Equifax and Credit One Bank, Equifax furnished

   Plaintiff’s disputes to Credit One Bank.

38. Credit One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Credit One

   Bank received from Equifax in violation of the FCRA.




                                         5
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 6 of 17




39. At the date of this filing, Credit One Bank has failed to reasonably reinvestigate into

   Plaintiff’s dispute and has failed to accurately correct and update or delete

   Plaintiff’s information.

               FACTUAL ALLEGATIONS (CAPITAL ONE BANK)

40. A check of her consumer files maintained by Trans Union, Experian and Equifax also

   revealed that Capital One Bank was furnishing information about an account to

   Experian, Trans Union and Equifax as belonging to the Plaintiff

41. The information furnished by Capital One Bank to Experian, Transunion and Equifax

   was at all times inaccurate. Plaintiff’s identity was stolen to open this account.

42. On or about November 10, 2019, Plaintiff sent correspondence to Experian,

   requesting that Experian verify and correct the inaccurate, erroneous and unverified

   representations made by Capital One Bank on her credit file.

43. On or about a date better known to Experian and Capital One Bank, Experian

   furnished Plaintiff’s disputes to Capital One Bank.

44. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Experian in violation of the FCRA.

45. On or about November 10, 2019, Plaintiff sent correspondence to Equifax, requesting

   that Equifax verify and correct the inaccurate, erroneous and unverified

   representations made by Capital One Bank on her credit file.

46. On or about a date better known to Equifax and Capital One Bank, Equifax furnished

   Plaintiff’s disputes to Capital One Bank.

47. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Equifax in violation of the FCRA.




                                         6
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 7 of 17




48. On or about November 10, 2019, Plaintiff sent correspondence to Trans Union,

   requesting that Trans Union verify and correct the inaccurate, erroneous and

   unverified representations made by Capital One Bank on her credit file.

49. On or about a date better known to Trans Union and Capital One Bank, Trans Union

   furnished Plaintiff’s disputes to Capital One Bank.

50. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Trans Union in violation of the FCRA.

51. On or about April 28, 2020, Plaintiff sent correspondence to Experian, requesting that

   Experian verify and correct the inaccurate, erroneous and unverified representations

   made by Capital One Bank on her credit file.

52. On or about a date better known to Experian and Capital One Bank, Experian

   furnished Plaintiff’s disputes to Capital One Bank.

53. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Experian in violation of the FCRA.

54. On or about April 28, 2020, Plaintiff sent correspondence to Trans Union, requesting

   that Trans Union verify and correct the inaccurate, erroneous and unverified

   representations made by Capital One Bank on her credit file.

55. On or about a date better known to Trans Union and Capital One Bank, Trans Union

   furnished Plaintiff’s disputes to Capital One Bank.

56. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Trans Union in violation of the FCRA.




                                        7
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 8 of 17




57. On or about April 28, 2020, Plaintiff sent correspondence to Equifax, requesting that

   Equifax verify and correct the inaccurate, erroneous and unverified representations

   made by Capital One Bank on her credit file.

58. On or about a date better known to Equifax and Capital One Bank, Equifax furnished

   Plaintiff’s disputes to Capital One Bank.

59. Capital One Bank failed to reasonably reinvestigate Plaintiff’s disputes that Capital

   One Bank received from Equifax in violation of the FCRA.

60. At the date of this filing, Capital One Bank has failed to reasonably reinvestigate

   into Plaintiff’s dispute and has failed to accurately correct and update or delete

   Plaintiff’s information it.

                FACTUAL ALLEGATIONS (COMENITY BANK)

61. A check of her consumer files maintained by Trans Union, Experian and Equifax also

   revealed that Comenity Bank was furnishing inaccurate information about an account

   to Experian, Trans Union and Equifax as belonging to the Plaintiff.

62. The information furnished by Comenity Bank to Experian, Transunion and Equifax

   was at all times inaccurate. While Plaintiff, opened the account, she never received

   the card. Her mother received gain access to the actual Comenity Bank card and made

   unauthorized purchases.

63. On or about November 10, 2019, Plaintiff sent correspondence to Experian,

   requesting that Experian verify and correct the inaccurate, erroneous and unverified

   representations made by Comenity Bank on her credit file.

64. On or about a date better known to Experian and Comenity Bank, Experian furnished

   Plaintiff’s disputes to Comenity Bank.




                                        8
  Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 9 of 17




65. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   received from Experian in violation of the FCRA.

66. On or about November 10, 2019, Plaintiff sent correspondence to Equifax, requesting

   that Equifax verify and correct the inaccurate, erroneous and unverified

   representations made by Comenity Bank on her credit file.

67. On or about a date better known to Equifax and Comenity Bank, Equifax furnished

   Plaintiff’s disputes to Comenity Bank.

68. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   Bank received from Equifax in violation of the FCRA.

69. On or about November 10, 2019, Plaintiff sent correspondence to Trans Union,

   requesting that Trans Union verify and correct the inaccurate, erroneous and

   unverified representations made by Comenity Bank on her credit file.

70. On or about a date better known to Trans Union and Comenity Bank, Trans Union

   furnished Plaintiff’s disputes to Comenity Bank.

71. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   Bank received from Trans Union in violation of the FCRA.

72. On or about April 28, 2020, Plaintiff sent correspondence to Experian, requesting that

   Experian verify and correct the inaccurate, erroneous and unverified representations

   made by Comenity Bank on her credit file.

73. On or about a date better known to Experian and Comenity Bank, Experian furnished

   Plaintiff’s disputes to Comenity Bank.

74. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   Bank received from Experian in violation of the FCRA.




                                        9
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 10 of 17




75. On or about April 28, 2020, Plaintiff sent correspondence to Trans Union, requesting

   that Trans Union verify and correct the inaccurate, erroneous and unverified

   representations made by Comenity Bank on her credit file.

76. On or about a date better known to Trans Union and Comenity, Trans Union

   furnished Plaintiff’s disputes to Comenity Bank.

77. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   Bank received from Trans Union in violation of the FCRA.

78. On or about April 28, 2020, Plaintiff sent correspondence to Equifax, requesting that

   Equifax verify and correct the inaccurate, erroneous and unverified representations

   made by Comenity Bank on her credit file.

79. On or about a date better known to Equifax and Comenity Bank, Equifax furnished

   Plaintiff’s disputes to Comenity Bank.

80. Comenity Bank failed to reasonably reinvestigate Plaintiff’s disputes that Comenity

   Bank received from Equifax in violation of the FCRA.

81. At the date of this filing, Comenity Bank has failed to reasonably reinvestigate into

   Plaintiff’s dispute and has failed to accurately correct and update or delete

   Plaintiff’s information.

                                    COUNT I


 Violations of the FCRA, 15 U.S.C. §1681s-2(b)(1)(A) and §1681s-2(b)(1)(E)
                     against Defendant Credit One Bank

82. Plaintiff repeats and realleges the allegations contained in the above paragraphs and

   incorporates them with the same force and effect as if set forth specifically herein.

83. The FCRA requires that “After receiving notice of a dispute with regard to the

   completeness or accuracy of any information provided by a person to a consumer



                                        10
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 11 of 17




   reporting agency, the person shall conduct an investigation with respect to the

   disputed information.” 15 U.S.C. § 1681s-2(b)(1)(A).

84. It is evident that Defendant Credit One Bank failed to fully conduct a reasonable

   investigation of the Plaintiff’s dispute after said dispute was furnished to Credit One

   Bank by Experian, Trans Union and Equifax, as required by 15 U.S.C. § 1681s-

   2(b)(1)(A).

85. Additionally, Defendant Credit One Bank violated FCRA § 1681s-2(b)(1)(E).

86. The § 1681s-2(b)(1)(E) of the FCRA provides that if an item of information

   disputed by a consumer is found to be inaccurate or incomplete or cannot be verified

   after any reinvestigation, for purposes of reporting to a consumer reporting agency

   only, as appropriate, based on the results of the reinvestigation promptly modify that

   item of information; delete that item of information; or permanently block the

   reporting of that item of information.

87. Defendant Credit One Bank failed to accurately correct and update or delete

   Plaintiff’s information for a period of time subsequent to receiving Plaintiff’s

   dispute from Experian, Trans Union and Equifax prior to the commencement of this

   action any as required by 15 U.S.C. § 1681s-2(b)(1)(E).

88. As a result of the above-described violations to §1681s-2(b)(1)(A) and §1681s-

   2(b)(1)(E), Plaintiff has sustained damages including denial of credit, emotional

   distress, and mental and physical pain.

89. Defendant Credit One Bank’s conduct was a direct and proximate cause, as well as

   a substantial factor, in causing serious injuries, damages and harm to Plaintiff that

   are outlined more completely above.




                                        11
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 12 of 17




90. Defendant Credit One Bank’s violative conduct was intentional, willful and

      negligent.

91. The violations by Credit One Bank were willful, rendering it liable for punitive

      damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

      In the alternative, Credit One Bank was negligent, entitling the Plaintiff to recovery

      under 15 U.S.C. § 1681o.

92. Plaintiff is entitled to recover actual damages, statutory damages, punitive damages,

      costs and attorney's fees from Credit One Bank in an amount to be determined by

      the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

93.

                                      COUNT II


 Violations of the FCRA, 15 U.S.C. §1681s-2(b)(1)(A) and §1681s-2(b)(1)(E)
                    against Defendant Capital One Bank

94. Plaintiff repeats and realleges the allegations contained in the above paragraphs and

      incorporates them with the same force and effect as if set forth specifically herein.

95. The FCRA requires that “After receiving notice of a dispute with regard to the

      completeness or accuracy of any information provided by a person to a consumer

      reporting agency, the person shall conduct an investigation with respect to the

      disputed information.” 15 U.S.C. § 1681s-2(b)(1)(A).

96. It is evident that Defendant Capital One Bank failed to fully conduct a reasonable

      investigation of the Plaintiff’s dispute after said dispute was furnished to Capital

      One Bank by Experian, Trans Union and Equifax, as required by 15 U.S.C. § 1681s-

      2(b)(1)(A).

97. Additionally, Defendant Capital One Bank violated FCRA § 1681s-2(b)(1)(E).



                                           12
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 13 of 17




98. The § 1681s-2(b)(1)(E) of the FCRA provides that if an item of information

   disputed by a consumer is found to be inaccurate or incomplete or cannot be verified

   after any reinvestigation, for purposes of reporting to a consumer reporting agency

   only, as appropriate, based on the results of the reinvestigation promptly modify that

   item of information; delete that item of information; or permanently block the

   reporting of that item of information.

99. Defendant Capital One Bank failed to accurately correct and update or delete

   Plaintiff’s information for a period of time subsequent to receiving Plaintiff’s

   dispute from Experian, Trans Union and Equifax prior to the commencement of this

   action any as required by 15 U.S.C. § 1681s-2(b)(1)(E).

100.   As a result of the above-described violations to §1681s-2(b)(1)(A) and §1681s-

   2(b)(1)(E), Plaintiff has sustained damages including denial of credit, emotional

   distress, and mental and physical pain.

101.   Defendant Capital One Bank’s conduct was a direct and proximate cause, as

   well as a substantial factor, in causing serious injuries, damages and harm to

   Plaintiff that are outlined more completely above.

102.   Defendant Capital One Bank’s violative conduct was intentional, willful and

   negligent.

103.   The violations by Capital One Bank were willful, rendering it liable for punitive

   damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   In the alternative, Capital One Bank was negligent, entitling the Plaintiff to recovery

   under 15 U.S.C. § 1681o.




                                        13
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 14 of 17




104.   Plaintiff is entitled to recover actual damages, statutory damages, punitive

   damages, costs and attorney's fees from Capital One Bank in an amount to be

   determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

                                  COUNT III


 Violations of the FCRA, 15 U.S.C. §1681s-2(b)(1)(A) and §1681s-2(b)(1)(E)
                     against Defendant Comenity Bank

105.   Plaintiff repeats and realleges the allegations contained in the above paragraphs

   and incorporates them with the same force and effect as if set forth specifically

   herein.

106.   The FCRA requires that “After receiving notice of a dispute with regard to the

   completeness or accuracy of any information provided by a person to a consumer

   reporting agency, the person shall conduct an investigation with respect to the

   disputed information.” 15 U.S.C. § 1681s-2(b)(1)(A).

107.   It is evident that Defendant Comenity Bank failed to fully conduct a reasonable

   investigation of the Plaintiff’s dispute after said dispute was furnished to Comenity

   Bank by Experian, Trans Union and Equifax, as required by 15 U.S.C. § 1681s-

   2(b)(1)(A).

108.   Additionally, Defendant Comenity Bank violated FCRA § 1681s-2(b)(1)(E).

109.   The § 1681s-2(b)(1)(E) of the FCRA provides that if an item of information

   disputed by a consumer is found to be inaccurate or incomplete or cannot be verified

   after any reinvestigation, for purposes of reporting to a consumer reporting agency

   only, as appropriate, based on the results of the reinvestigation promptly modify that

   item of information; delete that item of information; or permanently block the

   reporting of that item of information.



                                        14
 Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 15 of 17




110.   Defendant Comenity Bank failed to accurately correct and update or delete

   Plaintiff’s information for a period of time subsequent to receiving Plaintiff’s

   dispute from Experian, Trans Union and Equifax prior to the commencement of this

   action any as required by 15 U.S.C. § 1681s-2(b)(1)(E).

111.   As a result of the above-described violations to §1681s-2(b)(1)(A) and §1681s-

   2(b)(1)(E), Plaintiff has sustained damages including denial of credit, emotional

   distress, and mental and physical pain.

112.   Defendant Comenity Bank’s conduct was a direct and proximate cause, as well

   as a substantial factor, in causing serious injuries, damages and harm to Plaintiff that

   are outlined more completely above.

113.   Defendant Comenity Bank’s violative conduct was intentional, willful and

   negligent.

114.   The violations by Comenity Bank were willful, rendering it liable for punitive

   damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   In the alternative, Comenity Bank was negligent, entitling the Plaintiff to recovery

   under 15 U.S.C. § 1681o.

115.   Plaintiff is entitled to recover actual damages, statutory damages, punitive

   damages, costs and attorney's fees from Comenity Bank in an amount to be

   determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.




                                        15
         Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 16 of 17




                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury

of all issues triable by jury.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Khalilah Suluki respectfully requests judgment be entered

against Defendants for the following:

            A. Declaratory judgment that Defendants violated the FCRA;

            B. Actual damages pursuant to 15 U.S.C. §1681n(a);

            C. Statutory damages pursuant to 15 U.S.C. §1681n(a)(1)(A);

            D. Punitive damages pursuant to 15 U.S.C. §1681n(a)(2);

            E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§1681n(c) and

                1681o(b);

            F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

                allowed under the law; and

            G. Any relief that this Court deems appropriate.




                                                16
Case 1:21-cv-01156-SHS Document 1 Filed 02/09/21 Page 17 of 17




    Respectfully submitted this 8th day of February 2021.


                                      LAW OFFICE OF ABEL L. PIERRE,
                                      ATTORNEY-AT-LAW, P.C.




                                      Attorney I.D.#AP-5508
                                      140 Broadway, 46th Floor
                                      New York, New York 10005
                                      Telephone: (212) 766-3323
                                      Facsimile: (212) 766-3322
                                      abel@apierrelaw.com
                                      Counsel for Plaintiff




                                    17
